In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00465-CR

CHRISTOPHER LEWIS ROTH, Appellant          §    On Appeal from County Criminal
                                                Court No. 4
                                           §
                                                of Denton County (CR-2016-09799-
                                           §    D)
V.
                                           §    August 26, 2019

                                           §    Opinion by Chief Justice Sudderth

THE STATE OF TEXAS                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court for further proceedings

consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth______              ___
                                         Chief Justice Bonnie Sudderth